         Case 1:17-cv-10789-JGD Document 60 Filed 06/27/19 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
AMANDA JOHNSON,                            )
                                           )
                        Plaintiff,         )
                                           )
v.                                         )                 C.A. No. 17-cv-10789-GAO
                                           )
CENTRAL INTELLIGENCE AGENCY                )
                                           )
                        Defendant.         )
                                           )

        JOINT MOTION FOR EXTENSION TO FILE JOINT STATUS REPORT

       The parties request that the Court grant them an extension of two weeks to file their Joint

Status Report, which the Court ordered to be filed on June 28, 2019. Defendant has completed

its production of documents pursuant to the Court’s Decision and Order of September 17, 2018.

Plaintiff has raised questions regarding particular documents produced and has also suggested a

broader search for documents. Defendant is considering Plaintiff’s questions and requests and

the parties anticipate being in the position of having discussed them and reporting to the Court by

July 12, 2019.

       Accordingly, the parties request an extension to file their Joint Status Report on or before

July 12, 2019.



                                             Respectfully submitted,

                                             CENTRAL INTELLIGENCE AGENCY

                                             ANDREW E. LELLING
                                             United States Attorney

                                      By:    /s/ Anita Johnson__________      ___
                                             ANITA JOHNSON, BBO No. 565540
                                             Assistant United States Attorney
                                             United States Attorney’s Office

                                                1
          Case 1:17-cv-10789-JGD Document 60 Filed 06/27/19 Page 2 of 2

                                              John Joseph Moakley U.S. Courthouse
                                              One Courthouse Way - Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3266
                                              Anita.Johnson@usdoj.gov



                                              AMANDA JOHNSON

                                       By:    Andrew F. Sellars
                                              ANDREW F. SELLARS, BBO No. 682690
                                              BU/MIT Technology Law Clinic
                                              Boston University School of Law
                                              785 Commonwealth Avenue
                                              Boston MA 02215
                                              (617) 358-7377
                                              sellars@bu.edu




                          Certificate of Service and Rule 7.1 Conference

       I certify that the foregoing will be filed through the electronic filing system of the Court,
which system will serve counsel for Plaintiff on this 27th day of June 2019, and that the parties
have conferred and file this motion jointly.

                                              /s/ Anita Johnson




                                                  2
